108 F.3d 1375
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sonia WILLIAMS, Plaintiff-Appellant,v.Clarence WILLIAMS, Sheriff;  Major Woody;  Anthony Dowdy,Sergeant, Defendants-Appellees,andCaptain Newton;  Lieutenant Spence;  Sergeant Brandt;Sergeant Saunders;  Deputy Smith;  Deputy Martin;  DeputyCarr;  Deputy Debuske;  Deputy Guerrant;  Mr. Pencile;  Mr.Clark;  Mr. Mutch;  Deputy Brown, Defendants.
No. 96-6891.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1997.Decided March 11, 1997.

Sonia Williams, Appellant Pro Se.
Steven Latham Micas, County Attorney, Jeffrey Lee Mincks, Senior Assistant County Attorney, Stylian Paul Parthemos, Wendell Charles Roberts, COUNTY ATTORNEY'S OFFICE, Chesterfield, VA, for Appellees.
Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.
PER CURIAM:


1
Sonia Williams appeals the district court's order granting defendants' motion for summary judgment and dismissing her 42 U.S.C. § 1983 (1994) action.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Williams v. Williams, No. CA-95-100 (E.D.Va. May 16, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED